Exhibit 3

USWGO
QANON // DRAIN THE SWAMP

 

MARTINSVILLE CIRCUIT COURT — CRIMINAL CASE NO. CR19000009-00

Exhibit in attachment to “SECOND NOTICE OF FRAUD UPON THE COURT”

Case 1:13-cr-00435-TDS Document 267-4 Filed 11/10/20 Page1of3
11/6/2020 Yahoo Mail - Re: Brian D. Hill asked me to send this email to you about his appealed case

Re: Brian D. Hill asked me to send this email to you about his appealed case

From: Eric S Clark (eric@whitestonepublishing.org)

To: kenstella2007 @yahoo.com; salbrecht@mar.IDC. Virginia.gov
Cc: — rbhill67@yahoo.com

Date: Thursday, December 27, 2018, 11:21 PM EST

Concerning this part:

Also please email Scott Albrecht and see if he wishes to represent me on appeal or notify the Court that he cannot
represent me so a new lawyer can be appointed as soon as possible for Circuit Court

If Scott wishes to get involved, he will have to work with Eric Clark since he has the three Virginia appeal case laws that
| had messaged him.

Brian already had me forward messages on Christmas day and those messages (MESSAGE 1) had the three
case law citations.

Obtaining body cam footage through discovery and an expert witness from REACH (concerning autism) are
probably

the key things. Should be able to file a motion in limine or a motion for directed verdict base on those
evidences.

As for the January 28, 2019 Court date, they should allow a "motion for continuance"
IF Brian and his attorney (whether Scott or someone else) are not ready for trial.

Let me know If there's anything | can do to help.

Eric Clark
786-214-8904

From: Ken & Siella
Sent: Thursday, December 27, 2018 9:46 PM

To: salbrecht@mar,|DC. Virginia.gov
Ce: Eric S. Clark ; Roberta Hill
Subject: Brian D. Hill asked me to send this email to you about his appealed case

Attorney Albrecht:

Brian David Hill, our grandson is in the Western
Regional Virginia jail. He has asked us to send you an
email with these statements and asking these questions:

12

Case 1:13-cr-00435-TDS Document 267-4 Filed 11/10/20 Page 2 of 3
11/6/2020 Yahoo Mail - Re: Bran D. Hil] asked me to send this email to you about his appealed case

Please reply to this email letting us know that you have
read this.

My scheduled court date for the Martinsville Circuit Court is
January 28, 2019.

i

‘ [| will file a motion for Writ of Actual Innocence and motion for new trial pursuant to Virginia Code Sec. 19.2-265.4 a
failure to provide discovery in Misdemeanor and felony cases. The bodycam footage and 911 recording is another
one. | will fill out the ADA Accommedation form for my Circuit Court case on January 28, 2019.

Also please email Scott Albrecht and see if he wishes to represent me on appeal or notify the Court that he cannot
represent me so a new lawyer can be appointed as soon as.possible for Circuit Court

 

 

if Scott wishes to get involved, he will have to work with Eric Clark since he has the three Virginia appeal case laws
that | ie messaged him. {Eric's email address is above).

Brian is also filling out an accommodation form for disabled citizens.
Sincerely.

Ken & Stella Forinash
(Brian David Hill's grandparents)

 

Case 1:13-cr-00435-TDS Document 267-4 Filed 11/10/20 Page 3 of 3

2/2
